United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Tallahassee, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1361
Issued: February 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant, through her representative, filed a timely appeal from the
December 23, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s disability on or after September 30, 2009 is causally
related to her February 10, 2004 employment injury.
FACTUAL HISTORY
On February 10, 2004 appellant, a 43-year-old transportation security screener, sustained
an injury in the performance of duty when she pulled a heavy suitcase off a scanner and it fell.
When she went to catch it, it jerked her arms and pulled her hard between the neck and shoulder
blades. The Office accepted appellant’s claim for lumbago and thoracic neuritis. Appellant
received compensation for temporary total disability on the periodic rolls.

The Office referred appellant, together with a statement of accepted facts and the medical
record, to Dr. Andrew G. Cordista, a Board-certified orthopedic surgeon, for a current medical
evaluation. In July 2009, Dr. Cordista related appellant’s history of injury, current symptoms
and his findings on physical examination. He noted that appellant had mid-to-low back pain and
chronic bilateral leg radicular symptoms. Dr. Cordista added that she had degenerative findings
on her original imaging studies and degenerative changes on current x-rays. He stated “I feel
that it is the degenerative changes that are resulting in her chronic pain at this time.”
Responding to questions posed by the Office, Dr. Cordista stated that the accepted
medical conditions had resolved and that appellant had chronic degenerative findings resulting in
her pain. He stated that the pain from her chronic degenerative findings prevented her from
working as a transportation security screener.
On September 30, 2009 the Office terminated appellant’s compensation benefits. It
found that Dr. Cordista’s opinion carried the weight of the medical opinion evidence and
established that she no longer had any disability or residuals due to the accepted medical
conditions. The Office noted that there were no other contemporary medical reports on file.
Appellant requested reconsideration. She submitted medical reports from as early as
2004 to document her physical limitations and constant pain.
Reports reasonably
contemporaneous to Dr. Cordista’s included a January 5, 2009 report on appellant’s frozen left
shoulder. On October 16, 2009 Dr. Patricia A. Hogan, a Board-certified family physician,
advised that appellant had been her patient since January 2001 for routine medical care. She
stated “I have also managed [appellant’s] chronic back pain since she was released from
workman’s comp[ensation]. [Appellant’s] back condition remains stable and unchanged.” On
November 28, 2009 another medical report on appellant’s frozen left shoulder or adhesive
capsulitis indicated that she should be referred to neurology for possible cervical radiculopathy.
In a decision dated December 23, 2009, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that the additional medical evidence was
insufficient to shift the weight from Dr. Cordista’s opinion.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 Once
the Office accepts a claim, it has the burden of proof to justify termination or modification of
compensation benefits.2 When it meets its burden of proof in justifying termination of
compensation benefits, the burden is on the claimant to establish that any subsequent disability is
causally related to the accepted employment injury.3 As used in the Act, the term “disability”
1

5 U.S.C. § 8102(a).

2

Harold S. McGough, 36 ECAB 332 (1984).

3

Maurice E. King, 6 ECAB 35 (1953); Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of
compensation payments, warranted on the basis of the medical evidence, the burden shifts to the claimant to show
by the weight of the reliable, probative and substantial evidence that, for the period for which he claims
compensation, he had a disability causally related to the employment resulting in a loss of wage-earning capacity).

2

means the incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.4
It is not sufficient for the claimant to establish merely that she has disability for work.
She must establish that her disability is causally related to the accepted employment injury. The
Act provides compensation only for as long as there remains a proven physical or related
impairment attributable to the injury. The claimant must submit a rationalized medical opinion
that supports a causal connection between her current disabling condition and the employment
injury. The medical opinion must be based on a complete factual and medical background with
an accurate history of the employment injury and must explain from a medical perspective how
the current disabling condition is related to the injury.5
ANALYSIS
The Office terminated appellant’s compensation on September 30, 2009 on the grounds
that the July 2009 opinion of Dr. Cordista, the Board-certified orthopedic surgeon and Office
referral physician, represented the weight of the medical opinion evidence. Dr. Cordista
concluded that the accepted medical conditions had resolved and that appellant was currently
suffering from chronic degenerative changes in the lumbar and thoracic spine. There were no
contemporaneous medical opinions to the contrary.
Appellant thereafter requested reconsideration of her case. She has the burden of proof to
establish that any disability on or after September 30, 2009 was causally related to what
happened on February 10, 2004. Much of what appellant submitted bore no apparent
relationship to catching a falling suitcase in 2004, such as a rash or left calf pain or pain in her
left shoulder beginning in May 2008. None of the medical reports discussed what happened on
February 10, 2004 or tried to explain how any of her medical conditions were causally related to
the employment injury. Dr. Hogan, the Board-certified family physician, advised that appellant
had managed her chronic back pain since appellant was released from workers’ compensation,
but the fact that her back condition had remained stable and unchanged since that time in no way
negates Dr. Cordista’s opinion that she was now suffering from chronic degenerative changes in
the lumbar and thoracic spine, not from the accepted medical conditions.
The Board finds that appellant has not met her burden of proof. The medical evidence
she submitted does not directly address the issue in her case, which is whether she has any
disability on or after September 30, 2009 that is causally related to what happened on
February 10, 2004. The Office does not deny that appellant has pain or physical limitations. It
denies that she has submitted a well-reasoned medical opinion soundly explaining how her
current medical condition is causally related to the February 10, 2004 injury at work. The Board
agrees and will affirm the Office’s December 23, 2009 decision denying continuing
compensation benefits.

4

Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB 38
(1948); 20 C.F.R. § 10.5(f) (defined).
5

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability on or after September 30, 2009 is causally related to her February 10, 2004
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

